48 F.3d 1225NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Abdul Nur SHAKUR, Appellant.
No. 94-3091.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 13, 1995.Filed:  Feb. 15, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Abdul Nur Shakur appeals the District Court's1 denial of his Federal Rule of Criminal Procedure 41(e) motion, seeking the return of forfeited property, as well as his post-judgment motion.  Having carefully reviewed the record and Shakur's arguments on appeal, we conclude that the District Court correctly denied relief.  Thus, the judgment is affirmed.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable D. Brook Bartlett, United States District Judge for the Western District of Missouri